                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                             NORTHEASTERN DIVISION


UNIVERSAL LIFE CHURCH                        )
MONASTERY STOREHOUSE, a                      )
Washington non-profit corporation; ERIN      )
                                             )
PATTERSON, an individual; GABRIEL            )       Case No. ______________
BISER, an individual; and JAMES WELCH,       )
an individual,                               )
                                             )
                          Plaintiffs,        )
                                             )
        v.                                   )
                                             )
WAYNE NABORS, in his official capacity )
as County Clerk of Putnam County,            )
Tennessee; LISA DUKE CROWELL, in her )
official capacity as County Clerk of         )
                                             )
Rutherford County, Tennessee; WILLIAM        )
K. KNOWLES, in his official capacity as      )
County Clerk of Hamilton County,             )
Tennessee; ELAINE ANDERSON, in her           )
official capacity as County Clerk of         )
Williamson County, Tennessee; and            )
                                             )
HERBERT H. SLATERY III, in his official )
capacity as Attorney General of the State of )
Tennessee,                                   )
                         Defendants.

            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

                                         Introduction

       1.     This is an action for declaratory and injunctive relief, pursuant to 42 U.S.C.

§ 1983, the Declaratory Judgment Act, 28 U.S.C. § 2201, and the Tennessee Constitution, to

invalidate and enjoin enforcement of certain provisions of Tennessee Code Annotated § 36-3-

301, as amended by Tennessee 2019 Public Chapter 415, which violate the constitutional rights

of Universal Life Church Monastery Storehouse (“ULC Monastery” or “the Church”), its

ministers, and persons who wish to have their marriages solemnized by the Church’s ministers.




     Case 2:19-cv-00049 Document 1 Filed 06/21/19 Page 1 of 19 PageID #: 1
       2.      ULC Monastery is a non-denominational religious organization that champions

religious freedom, social justice, and spiritual expression of all kinds. To further its mission,

ULC Monastery ordains those who feel called to be a minister of the Church, and many who

receive ordination choose to minister by officiating weddings.

       3.      Section 36-3-301, as amended by Public Chapter 415, authorizes religious leaders

to solemnize marriages in Tennessee, but only for favored religions that appoint their ministers

in a manner the State deems acceptable. The statute discriminates against ULC Monastery

ministers by design and restricts their protected speech without justification. As a result, Section

36-3-301, as amended by 2019 Public Chapter 415, unconstitutionally grants a preference to

certain religions, burdens ULC Monastery’s and its members’ free exercise of religion, and

violates the Church’s and its ministers’ freedom of speech.

                                               Parties

       4.      ULC Monastery is a non-denominational religious organization and a Washington

non-profit corporation, with its headquarters in Seattle.

       5.      Rev. Erin Patterson is an individual who resides in Rutherford County, Tennessee.

       6.      Rev. Gabriel Biser is an individual who resides in Hamilton County, Tennessee.

       7.      Rev. James Welch is an individual who resides in Putnam County, Tennessee.

       8.      Wayne Nabors is the duly elected and serving County Clerk of Putnam County,

Tennessee, and is sued in his official capacity.

       9.      Lisa Duke Crowell is the duly elected and serving County Clerk of Rutherford

County, Tennessee, and is sued in her official capacity.

       10.     William K. Knowles is the duly elected and serving County Clerk of Hamilton

County, Tennessee, and is sued in his official capacity.




                                     2
     Case 2:19-cv-00049 Document 1 Filed 06/21/19 Page 2 of 19 PageID #: 2
        11.      Elaine Anderson is the duly elected and serving County Clerk of Williamson

County, Tennessee, and is sued in her official capacity.

        12.      Herbert H. Slatery III is Attorney General of the State of Tennessee and is sued in

his official capacity.

                                      Jurisdiction and Venue

        13.      This action arises under the United States Constitution as well as the Civil Rights

Act, 42 U.S.C. §§ 1983 and 1988.

        14.      This Court has original jurisdiction over these federal claims pursuant to 28

U.S.C. §§ 1331 and 1343.

        15.      The Court has supplemental jurisdiction over the state constitutional claims

pursuant to 28 U.S.C. § 1367 because they form part of the same case or controversy.

        16.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b), because events

giving rise to the claims occurred within this District and at least one defendant resides within

this District.

                                        Factual Allegations

                            ULC Monastery’s Ministry and Outreach

        17.      ULC Monastery is a non-denominational church formed to advance religious faith

and freedom with the following core tenets: (1) a person should always strive to do that which is

right, and (2) all people are naturally endowed with the rights to practice their beliefs, regardless

of what those beliefs are, as long as they do not infringe the rights of others and are within the

law.




                                       3
       Case 2:19-cv-00049 Document 1 Filed 06/21/19 Page 3 of 19 PageID #: 3
        18.     ULC Monastery registered as a Washington non-profit corporation in 2006 and is

headquartered in Seattle. ULC Monastery is a tax-exempt religious organization under 26 U.S.C.

§ 501(c)(3).

        19.     ULC Monastery’s ministry includes support of charitable organizations, advocacy

for marriage equality, and other social justice causes. The Church publishes a blog, which

includes sermons written by ULC Monastery ministers, and where many commenters participate

in discussions of religion, spirituality, and social justice.

        20.     ULC Monastery embraces the principle that those who feel so called can become

ministers through the Church. ULC Monastery ordains ministers over the internet for free, and it

sends credentials to ministers by mail. ULC Monastery expects its ministers to conduct

themselves according to the Church’s two core tenets, but ULC Monastery rejects the idea that a

church’s members should be made to obey the commands of any central leadership structure and

embraces the equality of all individuals.

        21.     Through its website, ULC Monastery offers its ministers resources such as

training and assistance in how to officiate weddings, deliver sermons, or found a church. ULC

Monastery also maintains a private social network online where its ministers can connect. ULC

Monastery strives to fulfill the spiritual needs of its global network of members and ministers

offering a wealth of information, a variety of services, and networking opportunities. The Church

views this communion and fellowship of its many scattered ministers as just as valid a form of

worship as the weekly services held in some of the world’s more traditional religious institutions.




                                      4
      Case 2:19-cv-00049 Document 1 Filed 06/21/19 Page 4 of 19 PageID #: 4
                                 Tennessee Ordination Statute

       22.     Tennessee regulates by statute who may solemnize marriages recognized by law.

Specifically, Section 36-3-301(a) of the Tennessee Code, as amended by 2019 Public Chapter

415 (with amendments underlined), provides:

               (1) All regular ministers, preachers, pastors, priests, rabbis and other
       spiritual leaders of every religious belief, more than eighteen (18) years of age,
       having the care of souls, and all members of the county legislative bodies, county
       mayors, judges, chancellors, former chancellors and former judges of this state,
       former county executives or county mayors of this state, former members of
       quarterly county courts or county commissions, the governor, the speaker of the
       senate and former speakers of the senate, the speaker of the house of
       representatives and former speakers of the house of representatives . . . and the
       mayor of any municipality in the state may solemnize the rite of matrimony. . . .

               (2) In order to solemnize the rite of matrimony, any such minister,
       preacher, pastor, priest, rabbi or other spiritual leader must be ordained or
       otherwise designated in conformity with the customs of a church, temple or other
       religious group or organization; and such customs must provide for such
       ordination or designation by a considered, deliberate, and responsible act. Persons
       receiving online ordinations may not solemnize the rite of matrimony.

(Emphasis added). Thus, 2019 Public Chapter 415 added the last sentence of Section 36-

3-301(a)(2) prohibiting “[p]ersons receiving online ordinations” from “solemniz[ing] the

rite of matrimony.”

       23.     2019 Public Chapter 415 will take effect July 1, 2019.

       24.     While the statute purports to authorize ministers of “every religious belief” to

perform marriages, the Tennessee legislature has twice acted to exclude disfavored religious

groups. First, in 1998, the legislature added language to exclude those whose religious customs

do not provide for ordination “by a considered, deliberate, and responsible act.” The legislature

acknowledged the intent of the statutory amendment was to target “the mail-order preachers,”

while allowing only ministers of more traditional religious groups to perform weddings. Second,




                                     5
     Case 2:19-cv-00049 Document 1 Filed 06/21/19 Page 5 of 19 PageID #: 5
through its enactment of 2019 Public Chapter 415, the legislature acted to expressly prohibit

ministers “receiving online ordinations” from solemnizing a marriage.

       25.     Ministers who violate the statute face the threat of criminal liability. Tennessee

law requires that a person who solemnizes a marriage endorse the marriage license and return it

to the county clerk within three days, and a minister who “fails to make such return of the

licenses commits a Class C misdemeanor.” Tenn. Code Ann. § 36-3-303(a). Further, a person

who “[k]nowingly make[s] a false entry in . . . a government record”—such as potentially by

returning a marriage license the ministers knows is invalid—commits a Class A misdemeanor.

Tenn. Code Ann. § 39-16-504(a)(1).

       26.     Ministers of ULC Monastery who wish to perform weddings in Tennessee also

face discrimination and the threat that marriages they solemnize will be invalidated.

       27.     The result of the 1998 change to Section 36-3-301(a) and 2019 Public Chapter

415 is to draw a line between favored and disfavored religious groups. Favored religious groups

include traditional evangelical Christianity and Catholicism. Disfavored religious groups include

ULC Monastery and Islam, which Tennessee courts have recognized allows anyone with the

requisite knowledge of Islamic law to perform marriage ceremonies regardless of any official

status or “considered, deliberate, and responsible act.” See Aghili v. Saadatnejadi, 958 S.W.2d

784 (Tenn. Ct. App. 1997).

       28.     The result of 2019 Public Chapter 415 is also to restrict the ability of ULC

Monastery and its ministers to exchange essential communications—those related to

ordination—via the most ubiquitous and convenient medium.

                                      Rev. Erin Patterson

       29.     Rev. Erin Patterson was ordained as a ULC Monastery minister in 2015.




                                     6
     Case 2:19-cv-00049 Document 1 Filed 06/21/19 Page 6 of 19 PageID #: 6
       30.     Rev. Patterson was drawn to ULC Monastery because she shares its core belief

that we are all children of the same universe. Rev. Patterson observed that many who shared

similar beliefs and did not belong to a brick-and-mortar church had trouble finding suitable

marriage officiants.

       31.     Rev. Patterson has solemnized five marriages as a ULC Monastery minister and

performed one vow renewal ceremony, all in Tennessee. She performs inclusive ceremonies

structured to accommodate the spiritual beliefs of couples and their families.

       32.     Rev. Patterson agreed to perform a marriage for a couple who resides in

Williamson County, Tennessee, on October 5, 2019. She arranged to meet with the bride June 9,

2019, to plan for the ceremony. However, after learning of 2019 Public Chapter 415, Rev.

Patterson cancelled the meeting and told the couple she could not perform the marriage. Another

couple requested that Rev. Patterson perform their marriage on October 13, 2019, in the

Nashville area, but Rev. Patterson again declined based on her concerns about 2019 Public

Chapter 415.

       33.     Rev. Patterson resides in Rutherford County, Tennessee. She has performed

multiple weddings in Rutherford County and plans to perform more. Prior to the enactment of

2019 Public Chapter 415, she had begun coordinating with local zoning authorities to make

changes to her approximately eight-acre property that would allow her to host weddings. 2019

Public Chapter 415 has caused Rev. Patterson to halt these plans.

                                       Rev. Gabriel Biser

       34.     Rev. Gabriel Biser was ordained as a ULC Monastery minister in 2015.




                                     7
     Case 2:19-cv-00049 Document 1 Filed 06/21/19 Page 7 of 19 PageID #: 7
        35.      Rev. Biser has solemnized four marriages as a ULC Monastery minister in

Tennessee. Two of the marriages Rev. Biser performed were for same-sex couples, and one was

for a man and woman who had both been divorced.

        36.      Rev. Biser embraces ULC Monastery’s values of equality and acceptance, and he

views ministry through solemnization of weddings as a personal calling. He performs weddings

for couples who struggle to find compatible ministers of other churches willing to perform their

weddings. He offers his services and ministers to those who do not feel accepted by most

Christian churches or by their state and local governments, whose officials are the only non-

religious persons authorized by law to perform marriages.

        37.      A same-sex couple recently asked Rev. Biser to perform their marriage in

Hamilton County, Tennessee, scheduled for August 2019. Rev. Biser agreed, but canceled after

learning of 2019 Public Chapter 415.

        38.      Rev. Biser resides in Hamilton County and intends to solemnize weddings there

in the future.

                                        Rev. James Welch

        39.      Rev. James Welch was ordained as a ULC Monastery minister in 2018.

        40.      Rev. Welch has solemnized four marriages as a ULC Monastery minister in

Tennessee. As a minister, Rev. Welch furthers ULC Monastery’s values of acceptance and

openness, including by performing marriages for couples with varied spiritual or religious

backgrounds.

        41.      Rev. Welch has agreed to solemnize a wedding on July 6, 2019, for a couple who

resides in Putnam County, Tennessee. The approaching effective date of 2019 Public Chapter

415 has forced the couple to begin making alternative arrangements.




                                      8
      Case 2:19-cv-00049 Document 1 Filed 06/21/19 Page 8 of 19 PageID #: 8
          42.   Rev. Welch resides in Putnam County and intends to solemnize weddings there in

the future.

                                            COUNT I

                 Violation of the Establishment Clause of the U.S. Constitution

          43.   Plaintiffs re-allege and incorporate herein by reference all preceding paragraphs,

as if fully set forth herein.

          44.   The First Amendment—as incorporated and applied to the states through the

Fourteenth Amendment—provides that “Congress shall make no law respecting an establishment

of religion.” U.S. Const. amend. I.

          45.   The “clearest command of the Establishment Clause is that one religious

denomination cannot be officially preferred over another.” Larson v. Valente, 456 U.S. 228, 244

(1982).

          46.   Section 36-3-301, as amended by 2019 Public Chapter 415, prefers certain

religions or religious denominations over others on its face by (a) authorizing marriage

solemnization only by leaders whose religion or denomination includes “customs” that provide

for ordination “by a considered, deliberate, and responsible act;” and (b) prohibiting those who

receive “online ordinations” from solemnizing marriages while granting that benefit to ministers

of religions who obtain ordinations in any other manner.

          47.   No compelling governmental interest supports this discrimination against certain

religions.

          48.   Section 36-3-301, as amended by 2019 Public Chapter 415, further contravenes

the Establishment Clause because it serves no secular purpose, lacks a primary effect other than




                                      9
      Case 2:19-cv-00049 Document 1 Filed 06/21/19 Page 9 of 19 PageID #: 9
to advance or inhibit religion, and fosters an excessive government entanglement with religion.

See Lemon v. Kurtzman, 403 U.S. 602, 612–13 (1971).

        49.     This violation of the Establishment Clause of the U.S. Constitution is actionable

as a violation of 42 U.S.C. § 1983, entitling Plaintiffs to declaratory and injunctive relief, as well

as damages, costs, and attorneys’ fees as provided by 42 U.S.C. § 1988.

                                             COUNT II

               Violation of the Equal Protection Clause of the U.S. Constitution

        50.     Plaintiffs re-allege and incorporate herein by reference all preceding paragraphs,

as if fully set forth herein.

        51.     The Equal Protection Clause of the Fourteenth Amendment provides that states

may not “deny any person within [their] jurisdiction equal protection of the laws.” U.S. Const.

amend. XIV, § 1. The Equal Protection Clause protects against invidious discrimination against

similarly situated individuals or implicating fundamental rights, such as religion.

        52.     Section 36-3-301, as amended by 2019 Public Chapter 415, give the right to

officiate weddings to ministers ordained by various religious groups but denies that right to ULC

Monastery and its ministers.

        53.     Section 36-3-301, as amended by 2019 Public Chapter 415, reflects the state

legislature’s intentional and purposeful discrimination against religious groups or persons who

are not members of an established “church, temple or other religious group or organization” or

part of a religious organization that ordains ministers in the legislature’s preferred manner, in

violation of Plaintiffs’ rights under the Fourteenth Amendment.




                                     10
    Case 2:19-cv-00049 Document 1 Filed 06/21/19 Page 10 of 19 PageID #: 10
        54.     This violation of the Fourteenth Amendment to the U.S. Constitution is actionable

as a violation of 42 U.S.C. § 1983, entitling Plaintiffs to declaratory and injunctive relief, as well

as damages, costs, and attorneys’ fees as provided by 42 U.S.C. § 1988.

                                            COUNT III

                  Violation of the Free Exercise Clause of the U.S. Constitution

        55.     Plaintiffs re-allege and incorporate herein by reference all preceding paragraphs,

as if fully set forth herein.

        56.     The First Amendment—as incorporated and applied to the states through the

Fourteenth Amendment—provides that “Congress shall make no law . . . prohibiting the free

exercise [of religion].” U.S. Const. amend. I.

        57.     Many of ULC Monastery’s ministers choose to minister by solemnizing

marriages, and Section 36-3-301, as amended by 2019 Public Chapter 415, burdens ULC

Monastery’s and its members’ free exercise of religion by depriving them of the right to do so.

The restrictions imposed by Section 36-3-301, as amended by 2019 Public Chapter 415, on who

may solemnize marriages are arbitrary and not supported by any rational basis.

        58.     Section 36-3-301, as amended by 2019 Public Chapter 415, is not neutral and not

of general application because the statute’s purpose is to confer a benefit on certain religious

groups and not others. As a result, Section 36-3-301, as amended by 2019 Public Chapter 415, is

subject to the most rigorous of scrutiny. The burden imposed by the statute is not supported by

any compelling governmental interest.

        59.     This violation of the Free Exercise Clause to the U.S. Constitution is actionable as

a violation of 42 U.S.C. § 1983, entitling Plaintiffs to declaratory and injunctive relief, as well as

damages, costs, and attorneys’ fees as provided by 42 U.S.C. § 1988.




                                     11
    Case 2:19-cv-00049 Document 1 Filed 06/21/19 Page 11 of 19 PageID #: 11
                                            COUNT IV

                  Violation of the Free Speech Clause of the U.S. Constitution

        60.     Plaintiffs re-allege and incorporate herein by reference all preceding paragraphs,

as if fully set forth herein.

        61.     The First Amendment—as incorporated and applied to the states through the

Fourteenth Amendment—provides that “Congress shall make no law . . . abridging the freedom

of speech.” U.S. Const. amend. I.

        62.     Section 36-3-301, as amended by 2019 Public Chapter 415, is a content-based

restriction on speech because it restricts speech facilitating ordination of ministers. The statute’s

exclusion of ministers who receive “online ordinations” from the privilege of solemnizing

marriages cannot be justified without reference to the content of the speech between ULC

Monastery and its ministers.

        63.     Section 36-3-301, as amended by 2019 Public Chapter 415, restricts the ability of

ULC Monastery and its ministers to communicate via the Internet, which the Supreme Court has

recognized as a “vast democratic forum” and the “most important place[] . . . for the exchange of

views.” Packingham v. North Carolina, 137 S. Ct. 1730, 1736 (2017).

        64.     Section 36-3-301, as amended by 2019 Public Chapter 415, violates ULC

Monastery’s and its ministers’ freedom of speech as prohibited by the First Amendment.

        65.     This violation of the Free Speech Clause to the U.S. Constitution is actionable as

a violation of 42 U.S.C. § 1983, entitling Plaintiffs to declaratory and injunctive relief, as well as

damages, costs, and attorneys’ fees as provided by 42 U.S.C. § 1988.




                                     12
    Case 2:19-cv-00049 Document 1 Filed 06/21/19 Page 12 of 19 PageID #: 12
                                            COUNT V

                 Violation of Article 1, Section 3, of the Tennessee Constitution

        66.     Plaintiffs re-allege and incorporate herein by reference all preceding paragraphs,

as if fully set forth herein.

        67.     Article 1, Section 3, of the Tennessee Constitution states “[t]hat all men have a

natural and indefeasible right to worship Almighty God according to the dictates of their own

conscience; that no man can of right be compelled to attend, erect, or support any place of

worship, or to maintain any minister against his consent; that no human authority can, in any

case whatever, control or interfere with the rights of conscience; and that no preference shall ever

be given, by law, to any religious establishment or mode of worship.”

        68.     Ordination of ministers is central to ULC Monastery’s ministry and outreach, and

Section 36-3-301, as amended by 2019 Public Chapter 415, burdens ULC Monastery’s and its

members’ free exercise of religion by depriving them of the right to solemnize marriages. The

restrictions imposed by Section 36-3-301, as amended by 2019 Public Chapter 415, on who may

solemnize marriages are arbitrary and not supported by any rational basis.

        69.     Section 36-3-301, as amended by 2019 Public Chapter 415, is not neutral and not

of general application because the statute’s purpose is to confer a benefit on certain religious

groups and not others. As a result, Section 36-3-301, as amended by 2019 Public Chapter 415, is

subject to the most rigorous of scrutiny, and is not supported by any compelling governmental

interest.




                                     13
    Case 2:19-cv-00049 Document 1 Filed 06/21/19 Page 13 of 19 PageID #: 13
                                            COUNT VI

                Violation of Article 1, Section 19, of the Tennessee Constitution

        70.     Plaintiffs re-allege and incorporate herein by reference all preceding paragraphs,

as if fully set forth herein.

        71.     The Tennessee Constitution provides: “The free communication of thoughts and

opinions, is one of the invaluable rights of man, and every citizen may freely speak, write, and

print on any subject, being responsible for the abuse of that liberty.” Tenn. Const. art. I, § 19.

        72.     “Article I, Section 19 of the Tennessee Constitution provides at least as much

protection of the freedom[] of speech . . . as the First Amendment. Seaton v. TripAdvisor LLC,

728 F.3d 592, 598 (6th Cir. 2013) (citing Doe v. Doe, 127 S.W.3d 728, 732 (Tenn. 2004)).

        73.     Section 36-3-301, as amended by 2019 Public Chapter 415, is a content-based

restriction on speech because it restricts speech facilitating ordination of ministers. The statute’s

exclusion of ministers who receive “online ordinations” from the privilege of solemnizing

marriages cannot be justified without reference to the content of the speech between ULC

Monastery and its ministers.

        74.     Section 36-3-301, as amended by 2019 Public Chapter 415, restricts the ability of

ULC Monastery and its ministers to communicate via the Internet, which the Supreme Court has

recognized as a “vast democratic forum” and the “most important place[] . . . for the exchange of

views.” Packingham v. North Carolina, 137 S. Ct. 1730, 1736 (2017).

        75.     Section 36-3-301, as amended by 2019 Public Chapter 415, violates ULC

Monastery’s and its ministers’ freedom of speech as prohibited by the Article I, Section 19 of the

Tennessee Constitution.




                                     14
    Case 2:19-cv-00049 Document 1 Filed 06/21/19 Page 14 of 19 PageID #: 14
                                            COUNT VII

                     Violation of Due Process Cause of the U.S. Constitution

        76.     Plaintiffs re-allege and incorporate herein by reference all preceding paragraphs,

as if fully set forth herein.

        77.     The Due Process Clause of the Fourteenth Amendment provides that states may

not “deprive any person of life, liberty, or property, without due process of law.” U.S. Const.

amend. XIV, § 1.

        78.     The Due Process Clause protects against arbitrary government conduct and

prevents states from establishing an “irrefutable assumption” that “operates to deny a fair

opportunity to rebut it.” Vlandis v. Kline, 412 U.S. 441, 446 (1973).

        79.     The Due Process Clause also requires that “regulated parties should know what is

required of them so they may act accordingly.” F.C.C. v. Fox Television Stations, Inc., 567 U.S.

239, 253 (2012).

        80.     Section 36-3-301, as amended by 2019 Public Chapter 415, impermissibly denies

ULC Monastery ministers any fair opportunity to rebut the statute’s presumption that ministers

receiving “online ordinations” or otherwise not ordained in the statute’s specified manner are not

qualified to solemnize marriages in Tennessee.

        81.     Section 36-3-301, as amended by 2019 Public Chapter 415, fails to inform

regulated parties as to what is required of them through use of the undefined and vague terms

“considered, deliberate, responsible act” and “online ordinations.”

        82.     This violation of the Due Process Clause to the U.S. Constitution is actionable as

a violation of 42 U.S.C. § 1983, entitling Plaintiffs to declaratory and injunctive relief, as well as

damages, costs, and attorneys’ fees as provided by 42 U.S.C. § 1988.




                                     15
    Case 2:19-cv-00049 Document 1 Filed 06/21/19 Page 15 of 19 PageID #: 15
                                           COUNT VIII

                          Violation of Article VI of the U.S. Constitution

        83.     Plaintiffs re-allege and incorporate herein by reference all preceding paragraphs,

as if fully set forth herein.

        84.     Article VI of the U.S. Constitution provides that “no religious Test shall ever be

required as a Qualification to any Office or public Trust under the United States.” U.S. Cons. art.

VI, cl. 3.

        85.     Section 36-3-301, as amended by 2019 Public Chapter 415, creates a position of

public trust in those who are authorized to solemnize marriages, but requires that those who

solemnize marriages adhere to certain religious traditions and not others. The result is to impose

an unconstitutional religious test on ULC Monastery ministers.

        86.     This violation of Article VI to the U.S. Constitution is actionable as a violation of

42 U.S.C. § 1983, entitling Plaintiffs to declaratory and injunctive relief, as well as damages,

costs, and attorneys’ fees as provided by 42 U.S.C. § 1988.

                                            COUNT IX

                 Violation of Article 1, Section 4, of the Tennessee Constitution

        87.     Plaintiffs re-allege and incorporate herein by reference all preceding paragraphs,

as if fully set forth herein.

        88.     Article 1, Section 4 of the Tennessee Constitution provides that “no political or

religious test, other than an oath to support the Constitution of the United States and of this State,

shall ever be required as a qualification to any office or public trust under this State.”

        89.     Section 36-3-301, as amended by 2019 Public Chapter 415, creates a position of

public trust in those who are authorized to solemnize marriages, but requires that those who




                                     16
    Case 2:19-cv-00049 Document 1 Filed 06/21/19 Page 16 of 19 PageID #: 16
solemnize marriages adhere to certain religious traditions and not others. The result is to impose

a religious test on ULC Monastery ministers in violation of the Tennessee Constitution.

                                            COUNT X

                      Violation of the Unconstitutional Conditions Doctrine

        90.     Plaintiffs re-allege and incorporate herein by reference all preceding paragraphs,

as if fully set forth herein.

        91.     Under the unconstitutional conditions doctrine, “a state actor cannot

constitutionally condition the receipt of a benefit . . . on an agreement to refrain from exercising

one’s constitutional rights.” G&V Lounge, Inc. v. Mich. Liquor Control Comm’n, 23 F.3d 1071,

1077 (6th Cir. 1994).

        92.     Section 36-3-301, as amended by 2019 Public Chapter 415, grants the authority to

solemnize marriages to a limited number of qualified individuals yet denies that authority to

those who exercise their religion in a manner protected by the First Amendment but disapproved

of by the State. Ministers of ULC Monastery and couples who wish to be married by ULC

Monastery ministers must refrain from exercising their constitutional rights to obtain the benefit

of authorization to solemnize marriages.

        93.     This violation of unconstitutional conditions doctrine is actionable as a violation

of 42 U.S.C. § 1983, entitling Plaintiffs to declaratory and injunctive relief, as well as damages,

costs, and attorneys’ fees as provided by 42 U.S.C. § 1988.




                                     17
    Case 2:19-cv-00049 Document 1 Filed 06/21/19 Page 17 of 19 PageID #: 17
                               PRAYER FOR RELIEF

   ULC Monastery respectfully requests that the Court grant the following relief:

a. A judgment declaring that Section 36-3-301, as amended by 2019 Public Chapter 415, is

   unconstitutional under the U.S. and Tennessee Constitutions, facially and as-applied to

   ULC Monastery;

b. A temporary restraining order, later to be made a permanent injunction, prohibiting

   Defendants from enforcing the ordination requirements of Section 36-3-301, as amended

   by 2019 Public Chapter 415, to the extent those requirements prevent ULC Monastery

   ministers from solemnizing marriages in Tennessee or invalidate marriages solemnized

   by ULC Monastery ministers in Tennessee;

c. A judgment awarding ULC Monastery its costs and attorneys’ fees; and

d. Such other relief as the Court deems just and proper.




                                 18
Case 2:19-cv-00049 Document 1 Filed 06/21/19 Page 18 of 19 PageID #: 18
                          Respectfully submitted,

                                 ADAMS AND REESE LLP

                          By:    /s/ Rocklan W. King III
                                 Rocklan W. King III (BPR No 030643)
                                 424 Church Street, Suite 2700
                                 Nashville, TN 37219
                                 Phone: (615) 259-1450
                                 Fax: (615) 259-1470
                                 rocky.king@arlaw.com

                                 Lucian T. Pera (BPR No. 11641)
                                 Crescent Center
                                 6075 Poplar Avenue, Suite 700
                                 Memphis, TN 38119
                                 Phone: (901) 524-5278
                                 Fax: (901) 524-5378
                                 lucian.pera@arlaw.com


                                 DAVIS WRIGHT TREMAINE LLP

                                 Bruce E.H. Johnson (pro hac vice pending)
                                         (WSBA No. 7667)
                                 Ambika K. Doran (pro hac vice pending)
                                         (WSBA No. 38237)
                                 Robert E. Miller (pro hac vice pending)
                                         (WSBA No. 46507)
                                 920 Fifth Avenue, Suite 3300
                                 Seattle, WA 98104
                                 Phone: (206) 622-3150
                                 Fax: (206) 757-7700
                                 brucejohnson@dwt.com
                                 ambikadoran@dwt.com
                                 robertmiller@dwt.com

                                 Attorneys for Plaintiffs




                                 19
Case 2:19-cv-00049 Document 1 Filed 06/21/19 Page 19 of 19 PageID #: 19
